Title: Treasury Department Circular to the Collectors of the Customs, 29 April 1793
From: Treasury Department
To: Collectors of the Customs


Treasury Department,April 29th, 1793.
Sir,
It having been deemed expedient, to commit to the Commissioner of the Revenue the business of preparing certain documents, respecting commerce, navigation, and manufactures, with a view to the public service, I request that you will regularly transmit to his office the quarterly Returns of Exports. It is also my request, that you furnish him from time to time with such other papers and pieces containing information relative to those objects, arising from materials in your office, or matters under your immediate observation, as he may desire. This, however, is not meant to include any official returns or documents which you have been or shall be directed to transmit to any other office of this Department.
With great consideration,   I am, Sir,   Your Obedient
A Hamilton
